DETAILED ACTION
Claims 11-17 were rejected in the Office Action mailed 12 November 2020.
Applicants filed a response and amended claim 11, and canceled claims 14-15 on 4 February 2021.
Claims 11-13 and 16-20 are pending, and claims 18-20 are withdrawn from consideration.
Claims 11-13 and 16-17 are rejected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Feistritzer (WO 2014/165887) (hereinafter “Feistritzer”).

It is noted that when utilizing WO 2014/165887, the disclosures of the reference are based on US 2016/0298451 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2014/165887 are found in US 2016/0298451 A1.
	

Regarding claims 11-13 and 16-17, Feistritzer teaches an austenitic manganese steel comprising the following composition, in weight% (Feistritzer, [0017], [0023-0041], claim 5, and claim 7):
Element
Present Invention
Feistritzer
C
1.0-1.2
0-2.5
Preferred: 0.28-2.3
Si
0.6-1.0
0.01-3.0
Preferred: 0.01-2.0
Mn
9.07-9.52
0.05-28.0
Preferred: 8-15
P
0-0.02
0
S
0-0.02
0
Cr
2.15-2.47
0-9.0
Preferred: 0-6.0
Mo
0.2-0.5
0-3.5
Preferred: 0-2.2
V
0.6-1.0
0-6.0
Preferred: 0-0.8
Nb
0.02-0.06
0-35.0
Preferred: 0-0.4
Ti
0.01-0.1
0-2.0
Preferred: 0-0.2
Al
0.03-0.08
0-3.5
Preferred: 0-3.0
Remainder
Fe and unavoidable impurities
Fe and impurity elements


The ranges of Feistritzer overlap and encompass the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

.


Response to Arguments
In response to the submitted 37 CFR 1.130(a) declaration, it is agreed that Gao (CN 104694829 A) would not qualify as prior art, therefore the previous 35 U.S.C. 103 rejections over Gao and Kim in view of Gao are withdrawn. 
In response to the amendment regarding 9.07-9.52 wt.% Mn and 2.15-2.47 wt.% Cr, it is agreed that Kim (US 2009/0074605 A1) in view of Liandeng (CN 104480406 A) and Kozlov (RU 2400336) would no longer meet the present claims. However, the amendment necessitates a new set of rejections as set forth above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732